Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00770-CR

                                        Tiffany NEMECEK,
                                              Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 355th Judicial District Court, Hood County, Texas
                                     Trial Court No. CR12464
                        The Honorable Ralph H. Walton Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 21, 2014

DISMISSED

           On May 7, 2014, we abated this appeal for an abandonment hearing. Because appellant has

filed a motion to dismiss that complies with Texas Rule of Appellate Procedure 42.2(a), we vacate

our order of May 7, 2014, and grant appellant’s motion to dismiss. Accordingly, this appeal is

dismissed.

                                                  PER CURIAM

Do not publish